DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. Pub. No. 2010/0208046; hereinafter referred to as “Takahashi A”) in view of Takahashi (U.S. Patent No. 6,306,082; hereinafter referred to as “Takahashi B”).
In regard to claim 1, Takahashi A teaches a three dimensional imager comprising: 
a single image sensor (i.e. one image sensor 3) (Figs. 6, 11 para[0059]); 
a first lens assembly distal to the image sensor (i.e. two-path forming optical system 1; for example, afocal optical system 1L) (Figs. 6, 11, para[0060]), an optical wedge positioned to angle an 5image from the first lens assembly onto a center region of the image sensor (i.e. axially symmetric wedge prism 6; for example, right side of axially symmetric wedge prism 6 takes light from afocal optical system 1R; light hits center of image sensor 3) (Figs. 6, 11, para[0095]-[0096]), and…; 
a second lens assembly distal to the image sensor and parallel to the first lens assembly (i.e. two-path forming optical system 1; for example, afocal optical system 1R) (Figs. 6, 11, para[0060]), a second optical wedge positioned to angle an image from the second lens assembly onto the center region of the image sensor (i.e. axially symmetric wedge prism 6; for example, left side of axially symmetric wedge prism 6 takes light from afocal optical system 1L; light hits center of image sensor 3) (Figs. 6, 11, para[0095]-[0096]).  
However, Takahashi A does not explicitly teach a shutter disposed between the optical wedge and first lens assembly and a second shutter disposed between the second optical 10wedge and second lens assembly.
In the same field of endeavor, Takahashi B teaches in a different embodiment teaches a shutter disposed between the optical wedge and first lens assembly (i.e. Fig. 14, prism 37c, shutter means 37e, and lens 37f) (Fig. 14, col. 16, lines 48-65) and a second shutter disposed between the second optical 10wedge and second lens assembly (i.e. Fig. 14, prism 37d, shutter means 37e, and lens 37g) (Fig. 14, col. 16, lines 48-65).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Takahashi A and Takahashi B because Takahashi B teaches the formation of improved stereo images for use in a stereoendoscope (See, for example, col. 3, lines 1-9).  Therefore, it would have been obvious to combine the teachings of Takahashi A and Takahashi B.
In regard to claim 2, Takahashi A and Takahashi B teach all of the limitations of claim 1 as discussed above.  However, Takahashi A does not explicitly teach wherein the shutters are liquid crystal shutters.
In the same field of endeavor, Takahashi B teaches wherein the shutters are liquid crystal shutters (i.e. the pupil switching apparatus may be a liquid crystal shutter or the like) (col. 42, lines 41-48).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Takahashi A and Takahashi B for the same reasons as those discussed above for claim 1.
	In regard to claim 3, Takahashi A and Takahashi B teach all of the limitations of claim 1 as discussed above.  In addition, Takahashi A and Takahashi B teach an imaging method comprising the step of providing an imager in accordance with 15claim 1 (see above-stated rejection of claim 1).  However, Takahashi A does not teach alternating shuttering of the first and second shutters.
In the same field of endeavor, Takahashi B teaches alternating shuttering of the first and second shutters (i.e. the pupil switching apparatus may be a liquid crystal shutter or the like) (col. 42, lines 41-48).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Takahashi A and Takahashi B for the same reasons as those discussed above for claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. Pub. No. 2010/0208046; hereinafter referred to as “Takahashi A”) in view of Takahashi (U.S. Patent No. 6,306,082; hereinafter referred to as “Takahashi B”) as applied to claims 1 and 3 above, and further in view of Lintz et al. (U.S. Pub. No. 2022/0244531).
In regard to claim 4, Takahashi A, and Takahashi B teach all of the limitations of claims 1 and 3 as discussed above.  However, although Takahashi A and Takahashi B teach alternating shutters, they do not explicitly teach wherein the first and second shutters are alternated at 30 or 60 Hz.
In the same field of endeavor, Lintz teaches wherein the first and second shutters are alternated at 30 or 60 Hz (i.e. first and second switchable shutters 52, 56 may be configured to switch rapidly, for example, between 30 and 240 Hz) (para[0051]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Takahashi A and Takahashi B with those of Lintz because Lintz teaches switchable shutters that may be liquid crystal elements and polarization states to produce a high resolution image of a large field of view.  Therefore, it would have been obvious to combine the teachings of Takahashi A and Takahashi B with those of Lintz.	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. Pub. No. 2010/0208046; hereinafter referred to as “Takahashi A”) in view of Takahashi (U.S. Patent No. 6,306,082; hereinafter referred to as “Takahashi B”) and in view of Yaron et al. (U.S. Patent No. 8,149,270).
In regard to claim 5, Takahashi A teaches 20a three dimensional imager comprising: 
a single image sensor (i.e. one image sensor 3) (Fig. 6, para[0059]); 
a first lens assembly distal to the image sensor (i.e. two-path forming optical system 1; for example, afocal optical system 1L) (Figs. 6, 11, para[0060]), an optical wedge positioned to angle an image from the first lens assembly onto a center region of the image sensor (i.e. axially symmetric wedge prism 6; for example, right side of axially symmetric wedge prism 6 takes light from afocal optical system 1R; light hits center of image sensor 3) (Figs. 6, 11, para[0095]-[0096]), and…;
25a second lens assembly distal to the image sensor and parallel to the first lens assembly (i.e. two-path forming optical system 1; for example, afocal optical system 1R) (Figs. 6, 11, para[0060]), a second optical wedge positioned to angle an image from the second lens assembly onto the Atty Docket No.: TRX-7710-3 -VIA EFS ONLYcenter region of the image sensor (i.e. axially symmetric wedge prism 6; for example, left side of axially symmetric wedge prism 6 takes light from afocal optical system 1L; light hits center of image sensor 3) (Figs. 6, 11, para[0095]-[0096]).  
However, Takahashi A does not explicitly teach a first polarizer disposed between the optical wedge and first lens assembly and a second polarizer disposed between the second optical wedge and second lens assembly.
In the same field of endeavor, Takahashi B teaches a first shutter disposed between the optical wedge and first lens assembly (i.e. Fig. 14, prism 37c, shutter means 37e, and lens 37f) (Fig. 14, col. 16, lines 48-65) and a second shutter disposed between the second optical wedge and second lens assembly (i.e. Fig. 14, prism 37d, shutter means 37e, and lens 37g) (Fig. 14, col. 16, lines 48-65).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Takahashi A and Takahashi B because Takahashi B teaches the formation of improved stereo images for use in a stereoendoscope (See, for example, col. 3, lines 1-9).  Therefore, it would have been obvious to combine the teachings of Takahashi A and Takahashi B.
However, Takahashi B does not teach a shutter that is a first polarizer or second polarizer. 
In the same field of endeavor, Yaron teaches a shutter that is a polarizer (i.e. the electronic shutter is a polarization selector) (col. 2, lines 32-38).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Takahashi A and Takahashi B with those of Yaron because Yaron teaches imaging techniques for producing high resolution stereoscopic images by an endoscope (See, for example, col. 5, lines 44-46).  Therefore, it would have been obvious to combine the teachings of Takahashi A and Takahashi B with those of Yaron.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi A (U.S. Pub. No. 2010/0208046) in view of Lintz et al. (U.S. Pub. No. 2022/0244531).
In regard to claim 6, Takahashi A teaches a three dimensional imager comprising: 
5a single image sensor (i.e. one image sensor 3) (Fig. 6, para[0059]); 
lens assembly distal to the image sensor (i.e. two-path forming optical system 1; for example, afocal optical system 1L) (Fig. 11, para[0060]).
However, Takahashi A does not explicitly teach an active prism between the lens assembly and the image sensor, the prism operable to cyclically redirect the line of sight of the lens assembly. 
In the same field of endeavor, Lintz teaches an active prism between the lens assembly and the image sensor (i.e. Fig. 5, polarization selector/rotator 80 between lenses 32, 40 and image sensor 28) (Fig. 5, para[0056]-[0057]), the prism operable to cyclically redirect the line of sight of the lens assembly (i.e. polarization selector/rotator 80 may comprise a liquid crystal element 88; liquid crystal element 88 may comprise an active switchable half-wave waveplate (“prism”)) (Fig. 5, para[0056]-[0057]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Takahashi A and Lintz because Lintz teaches switchable shutters that may be liquid crystal elements and polarization states to produce a high resolution image of a large field of view.  Therefore, it would have been obvious to combine the teachings of Takahashi A with those of Lintz.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488